Exhibit 10.45

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

Dated as of December 13, 2006

Reference is made to that certain Amended and Restated Employment Agreement
dated as of January 1, 2004, as amended by Amendment No. 1 thereto dated as of
December 31, 2004 and Amendment No. 2 thereto dated as of October 17, 2006 (the
“Agreement”), by and among Enterprise Bancorp, Inc. (the “Company”) and
Enterprise Bank and Trust Company (the “Bank” and together with the Company, the
“Employers”) and Richard W. Main (the “Executive”).

WHEREAS, the Employers and the Executive have previously agreed to certain
changes to the Agreement, which are to become effective as of January 1, 2007
(the “Effective Date”) and are reflected in said Amendment No. 2 referenced
above;

AND WHEREAS, the Employers and the Executive are in mutual agreement that
certain additional changes to the Agreement, which would also become effective
as of the Effective Date, would be advisable;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Employers and the Executive hereby
agree as follows:

Effective as of the Effective Date, the Agreement shall be further amended, such
that the various provisions of the Agreement referenced below shall be amended
as set forth below.

Amendment to Section 1.8.  Section 1.8 shall be amended and restated in its
entirety to read as follows:

1.8           “Highest Annual Compensation” means, as determined as of any Date
of Termination, the sum of (a) the highest per annum rate of base salary paid by
the Employers to the Executive at any time during the Term of Employment prior
to such Date of Termination and (b) the highest annual cash performance bonus or
other annual cash incentive compensation paid by the Employers to the Executive,
including all such cash amounts paid to the Executive individually and as part
of an employee or executive officer group (or which would have been paid but for
an election by the Executive to defer payment to a later period), with respect
to any single fiscal year of the Employers during the Term of Employment prior
to such Date of Termination.

Amendment to Section 1.12.  In Section 1.12, the phrase “attains the age of 65
years old” contained in the second and third lines thereof shall be amended and
restated in its entirety to read “attains the age of 63 years old”.

Amendment to Section 3.  Section 3 shall be amended and restated in its entirety
to read as follows:

3.             Term of Employment.  The term of employment under this Agreement
shall commence as of the Effective Date and, subject to extension as


--------------------------------------------------------------------------------


provided in this Section 3 or earlier termination as provided under Section 6 of
this Agreement, shall continue through March 31, 2008 (the “Term of
Employment”).  As of April 1, 2007 and as of the first day of April in each
subsequent year thereafter during which this Agreement remains in effect (each
such day a “Renewal Date”), a one-year extension of the then current Term of
Employment shall automatically be effected (for example, on April 1, 2007, the
Term of Employment shall be extended from a term ending on March 31, 2008 to a
term ending on March 31, 2009).  Either the Employers or the Executive may give
written notice to the other on or prior to any given Renewal Date of the intent
of the party giving such notice to terminate this Agreement at the expiration of
the two-year period commencing on such Renewal Date.  Upon the delivery by
either party of any such notice, the Term of Employment shall no longer be
subject to the automatic one-year extension provided for herein, but rather
shall expire upon the conclusion of such final two-year period.

Amendments to Sections 6.1(f), 6.4(f), 6.5(b)(v) and 6.6(e).  Each of Sections
6.1(f), 6.4(f), 6.5(b)(v) and 6.6(e) shall be amended and restated in its
entirety to read as follows:

any other compensation and benefits as may be provided in accordance with the
terms and provisions of any other agreements between the Executive and either of
the Employers and any applicable plans, programs, procedures and practices of
the Employers;

The Agreement, as amended by this Amendment No. 3 as of the Effective Date, is
and shall continue to be in full force and effect and shall not be affected by
this Amendment No. 3, except and only to the extent specified above.

[Remainder of Page Intentionally Blank]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Executive has hereunto set his hand and each
of the Employers has caused this Amendment No. 3 to be executed in its name and
on its behalf by a duly authorized officer, in each case as an instrument under
seal and as of the date set forth above.

ENTERPRISE BANCORP, INC.

 

 

 

 

 

By:

/s/ George L. Duncan

 

 

George L. Duncan

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

ENTERPRISE BANK AND TRUST COMPANY

 

 

 

 

 

By:

/s/ George L. Duncan

 

 

George L. Duncan

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Richard W. Main

 

 

Richard W. Main

 

3


--------------------------------------------------------------------------------